
	

113 HR 4413 : Customer Protection and End-User Relief Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4413
		IN THE SENATE OF THE UNITED STATES
		June 25, 2014Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To reauthorize the Commodity Futures Trading Commission, to better protect futures customers, to
			 provide end users with market certainty, to make basic reforms to ensure
			 transparency and accountability at the Commission, to help farmers,
			 ranchers, and end users manage risks to help keep consumer costs low, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Customer Protection and End-User Relief Act.
		2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Customer protections
				Sec. 101. Short title.
				Sec. 102. Enhanced protections for futures customers.
				Sec. 103. Electronic confirmation of customer funds.
				Sec. 104. Notice and certifications providing additional customer protections.
				Sec. 105. Futures commission merchant compliance.
				Sec. 106. Certainty for futures customers and market participants.
				Sec. 107. Study on high-frequency trading.
				Title II—Commodity Futures Trading Commission reforms
				Sec. 201. Short title.
				Sec. 202. Extension of operations.
				Sec. 203. Consideration by the Commodity Futures Trading Commission of the costs and benefits of
			 its regulations and orders.
				Sec. 204. Division directors.
				Sec. 205. Office of the Chief Economist.
				Sec. 206. Procedures governing actions taken without a commission vote.
				Sec. 207. Strategic technology plan.
				Sec. 208. Internal risk controls.
				Sec. 209. Subpoena duration and renewal.
				Sec. 210. Implementation plan for Commission rulemakings.
				Sec. 211. Applicability of notice and comment requirements of the Administrative Procedure Act to
			 guidance voted on by the Commission.
				Sec. 212. Judicial review of Commission rules.
				Sec. 213. GAO study on adequacy of CFTC resources.
				Sec. 214. Disclosure of required data of other registered entities.
				Sec. 215. GAO study on Commission leases.
				Title III—End-user relief
				Sec. 301. Short title.
				Subtitle A—End-User exemption from margin requirements
				Sec. 311. End-user margin requirements.
				Sec. 312. Implementation.
				Subtitle B—Inter-Affiliate swaps
				Sec. 321. Treatment of affiliate transactions.
				Subtitle C—Indemnification requirements related to swap data repositories
				Sec. 331. Indemnification requirements.
				Subtitle D—Relief for municipal utilities
				Sec. 341. Transactions with utility special entities.
				Sec. 342. Utility special entity defined.
				Sec. 343. Utility operations-related swap.
				Subtitle E—End-User regulatory relief
				Sec. 351. End-users not treated as financial entities.
				Sec. 352. Reporting of illiquid swaps so as to not disadvantage certain non-financial end-users.
				Sec. 353. Relief for grain elevator operators, farmers, agricultural counterparties, and commercial
			 market participants.
				Sec. 354. Relief for end-users who use physical contracts with volumetric optionality.
				Sec. 355. Commission vote required before automatic change of swap dealer de minimis level.
				Sec. 356. Capital requirements for non-bank swap dealers.
				Sec. 357. Harmonization with the Jumpstart Our Business Startups Act.
				Sec. 358. Bona fide hedge defined to protect end-user risk management needs.
				Sec. 359. Cross-border regulation of derivatives transactions.
				Sec. 360. Report on foreign boards of trade.
				Sec. 361. Treatment of certain funds.
				Subtitle F—Effective date
				Sec. 371. Effective date.
			
		ICustomer protections
			101.Short titleThis title may be cited as the Futures Customer Protection Act.
			102.Enhanced protections for futures customersSection 17 of the Commodity Exchange Act (7 U.S.C. 21) is amended by adding at the end the
			 following:
				
					(s)A registered futures association shall—
						(1)require each member of the association that is a futures commission merchant to maintain written
			 policies and procedures regarding the maintenance of—
							(A)the residual interest of the member, as described in section 1.23 of title 17, Code of Federal
			 Regulations, in any customer segregated funds account of the member, as
			 identified in section 1.20 of such title, and in any foreign futures and
			 foreign options customer secured amount funds account of the member, as
			 identified in section 30.7 of such title; and
							(B)the residual interest of the member, as described in section 22.2(e)(4) of such title, in any
			 cleared swaps customer collateral account of the member, as identified in
			 section 22.2 of such title; and
							(2)establish rules to govern the withdrawal, transfer or disbursement by any member of the
			 association, that is a futures commission merchant, of the member's
			 residual interest in customer segregated funds as provided in such section
			 1.20, in foreign futures and foreign options customer secured amount
			 funds, identified as provided in such section 30.7, and from a cleared
			 swaps customer collateral, identified as provided in such section 22.2..
			103.Electronic confirmation of customer fundsSection 17 of the Commodity Exchange Act (7 U.S.C. 21), as amended by section 102 of this Act, is
			 amended by adding at the end the following:
				
					(t)A registered futures association shall require any member of the association that is a futures
			 commission merchant to—
						(1)use an electronic system or systems to report financial and operational information to the
			 association, including information related to customer segregated funds,
			 foreign futures and foreign options customer secured amount funds
			 accounts, and cleared swaps customer collateral, in accordance with such
			 terms, conditions, documentation standards, and regular time intervals as
			 are established by the association;
						(2)instruct each depository, including any bank, trust company, derivatives clearing organization, or
			 futures commission merchant, holding customer segregated funds under
			 section 1.20 of title 17, Code of Federal Regulations, foreign futures and
			 foreign options customer secured amount funds under section 30.7 of such
			 title, or cleared swap customer funds under section 22.2 of such title, to
			 report balances in the futures commission merchant's section 1.20 customer
			 segregated funds, section 30.7 foreign futures and foreign options
			 customer secured amount funds, and section 22.2 cleared swap customer
			 funds, to the registered futures association or another party designated
			 by the registered futures association, in the form, manner, and interval
			 prescribed by the registered futures association; and
						(3)hold section 1.20 customer segregated funds, section 30.7 foreign futures and foreign options
			 customer secured amount funds and section 22.2 cleared swaps customer
			 funds in a depository that reports the balances in these accounts of the
			 futures commission merchant held at the depository to the registered
			 futures association or another party designated by the registered futures
			 association in the form, manner, and interval prescribed by the registered
			 futures association..
			104.Notice and certifications providing additional customer protectionsSection 17 of the Commodity Exchange Act (7 U.S.C. 21), as amended by sections 102 and 103 of this
			 Act, is amended by adding at the end the following:
				
					(u)A futures commission merchant that has adjusted net capital in an amount less than the amount
			 required by regulations established by the Commission or a self-regulatory
			 organization of which the futures commission merchant is a member shall
			 immediately notify the Commission and the self-regulatory organization of
			 this occurrence.
					(v)A futures commission merchant that does not hold a sufficient amount of funds in segregated
			 accounts for futures customers under section 1.20 of title 17, Code of
			 Federal Regulations, in foreign futures and foreign options secured amount
			 accounts for foreign futures and foreign options secured amount customers
			 under section 30.7 of such title, or in segregated accounts for cleared
			 swap customers under section 22.2 of such title, as required by
			 regulations established by the Commission or a self-regulatory
			 organization of which the futures commission merchant is a member, shall
			 immediately notify the Commission and the self-regulatory organization of
			 this occurrence.
					(w)Within such time period established by the Commission after the end of each fiscal year, a futures
			 commission merchant shall file with the Commission a report from the chief
			 compliance officer of the futures commission merchant containing an
			 assessment of the internal compliance programs of the futures commission
			 merchant..
			105.Futures commission merchant compliance
				(a)In generalSection 4d(a) of the Commodity Exchange Act (7 U.S.C. 6d(a)) is amended—
					(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B);
					(2)by inserting (1) before It shall be unlawful; and
					(3)by adding at the end the following new paragraph:
						
							(2)Any rules or regulations requiring a futures commission merchant to maintain a residual interest in
			 accounts held for the benefit of customers in amounts at least sufficient
			 to exceed the sum of all uncollected margin deficits of such customers
			 shall provide that a futures commission merchant shall meet its residual
			 interest requirement as of the end of each business day calculated as of
			 the close of business on the previous business day..
					(b)Conforming amendmentSection 4d(h) of the Commodity Exchange Act (7 U.S.C. 6d(h)) is amended by striking Notwithstanding subsection (a)(2) and inserting Notwithstanding subsection (a)(1)(B).
				106.Certainty for futures customers and market participantsSection 20(a) of the Commodity Exchange Act (7 U.S.C. 24(a)) is amended—
				(1)by striking and at the end of paragraph (4);
				(2)by striking the period at the end of paragraph (5) and inserting ; and; and
				(3)by adding at the end the following:
					
						(6)that cash, securities, or other property of the estate of a commodity broker, including the trading
			 or operating accounts of the commodity broker and commodities held in
			 inventory by the commodity broker, shall be included in customer property,
			 subject to any otherwise unavoidable security interest, or otherwise
			 unavoidable contractual offset or netting rights of creditors (including
			 rights set forth in a rule or bylaw of a derivatives clearing organization
			 or a clearing agency) in respect of such property, but only to the extent
			 that the property that is otherwise customer property is insufficient to
			 satisfy the net equity claims of public customers (as such term may be
			 defined by the Commission by rule or regulation) of the commodity broker..
				107.Study on high-frequency trading
				(a)In generalNot later than one year after the date of the enactment of this Act, the Commodity Futures Trading
			 Commission shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry
			 of the Senate a report examining the effect of the practice commonly
			 referred to as high-frequency trading on markets under its jurisdiction.
				(b)Specific areas examined in reportIn preparing the report submitted under subsection (a), the Commission shall particularly examine
			 each of the following areas:
					(1)The technology, personnel, or other resources the Commission may require for purposes of monitoring
			 the effect of high-frequency trading.
					(2)The role such trading plays in providing market liquidity.
					(3)Whether the technology creates discrepancies in the marketplace between market participants.
					(4)Whether the existing authority of the Commission with respect to such trading is sufficient to meet
			 the Commission’s mission to—
						(A)protect market participants and the public from fraud, manipulation, abusive practices, and
			 systemic risk related to derivatives; and
						(B)foster transparent, open, competitive, and financially sound markets.
						(5)Whether such trading increases market volatility, including short term market swings.
					IICommodity Futures Trading Commission reforms
			201.Short titleThis title may be cited as the Commodity Futures Trading Commission Reform Act.
			202.Extension of operationsSection 12(d) of the Commodity Exchange Act (7 U.S.C. 16(d)) is amended by striking 2013 and inserting 2018.
			203.Consideration by the Commodity Futures Trading Commission of the costs and benefits of its
			 regulations and ordersSection 15(a) of the Commodity Exchange Act (7 U.S.C. 19(a)) is amended—
				(1)by striking paragraphs (1) and (2) and inserting the following:
					
						(1)In generalBefore promulgating a regulation under this Act or issuing an order (except as provided in
			 paragraph (3)), the Commission, through the Office of the Chief Economist,
			 shall assess and publish in the regulation or order the costs and
			 benefits, both qualitative and quantitative, of the proposed regulation or
			 order, and the proposed regulation or order shall state its statutory
			 justification.
						(2)ConsiderationsIn making a reasoned determination of the costs and the benefits, the Commission shall evaluate—
							(A)considerations of protection of market participants and the public;
							(B)considerations of the efficiency, competitiveness, and financial integrity of futures and swaps
			 markets;
							(C)considerations of the impact on market liquidity in the futures and swaps markets;
							(D)considerations of price discovery;
							(E)considerations of sound risk management practices;
							(F)available alternatives to direct regulation;
							(G)the degree and nature of the risks posed by various activities within the scope of its
			 jurisdiction;
							(H)the costs of complying with the proposed regulation or order by all regulated entities, including a
			 methodology for quantifying the costs (recognizing that some costs are
			 difficult to quantify);
							(I)whether the proposed regulation or order is inconsistent, incompatible, or duplicative of other
			 Federal regulations or orders;
							(J)whether, in choosing among alternative regulatory approaches, those approaches maximize net
			 benefits (including potential economic and other benefits, distributive
			 impacts, and equity); and
							(K)other public interest considerations.; and
				(2)by adding at the end the following:
					
						(4)Judicial reviewNotwithstanding section 24(d), a court shall affirm a Commission assessment of costs and benefits
			 under this subsection, unless the court finds the assessment to be an
			 abuse of discretion..
				204.Division directorsSection 2(a)(6)(C) of the Commodity Exchange Act (7 U.S.C. 2(a)(6)(C)) is amended by inserting , and the heads of the units shall serve at the pleasure of the Commission, report directly to the
			 Commission, and perform such functions and duties as the Commission may
			 prescribe before the period.
			205.Office of the Chief Economist
				(a)In generalSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the
			 following:
					
						(17)Office of the chief economist
							(A)EstablishmentThere is established in the Commission the Office of the Chief Economist.
							(B)HeadThe Office of the Chief Economist shall be headed by the Chief Economist, who shall be appointed by
			 the Commission and serve at the pleasure of the Commission.
							(C)FunctionsThe Chief Economist shall report directly to the Commission and perform such functions and duties
			 as the Commission may prescribe.
							(D)Professional staffThe Commission shall appoint such other economists as may be necessary to assist the Chief
			 Economist in performing such economic analysis, regulatory cost-benefit
			 analysis, or research as the Commission may direct..
				(b)Conforming amendmentSection 2(a)(6)(A) of such Act (7 U.S.C. 2(a)(6)(A)) is amended by striking (4) and (5) and inserting (4), (5), and (17).
				206.Procedures governing actions taken without a commission voteSection 2(a)(12) of the Commodity Exchange Act (7 U.S.C. 2(a)(12)) is amended—
				(1)by striking (12) The and inserting the following:
					
						(12)Rules and regulations
							(A)In generalSubject to the other provisions of this paragraph, the; and
				(2)by adding after and below the end the following new subparagraph:
					
						(B)Notice to commissionThe Commission shall develop and publish internal procedures governing the issuance by any division
			 or office of the Commission of any response to a formal, written request
			 or petition from any member of the public for an exemptive, a no-action,
			 or an interpretive letter and such procedures shall provide that the
			 Commission be provided with the final version of the matter to be issued
			 with sufficient notice to thoroughly review the matter prior to its
			 issuance..
				207.Strategic technology planSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)), as amended by section 204(a) of this
			 Act, is amended by adding at the end the following:
				
					(18)Strategic technology plan
						(A)In generalEvery 5 years, the Commission shall develop and submit to the Committee on Agriculture of the House
			 of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a detailed plan focused on the acquisition and use
			 of technology by the Commission.
						(B)ContentsThe plan shall—
							(i)include for each related division or office a detailed technology strategy focused on market
			 surveillance and risk detection, market data collection, aggregation,
			 interpretation, standardization, harmonization, normalization, validation,
			 streamlining or other data analytic processes, and internal management and
			 protection of data collected by the Commission, including a detailed
			 accounting of how the funds provided for technology will be used and the
			 priorities that will apply in the use of the funds; and
							(ii)set forth annual goals to be accomplished and annual budgets needed to accomplish the goals..
			208.Internal risk controls
				(a)In generalSection 2(a)(12) of the Commodity Exchange Act (7 U.S.C. 2(a)(12)), as amended by section 206 of
			 this Act, is amended by adding at the end the following:
					
						(C)Internal risk controlsThe Commission, in consultation with the Chief Economist, shall develop comprehensive internal risk
			 control mechanisms to safeguard and govern the storage of all market data
			 by the Commission, all market data sharing agreements of the Commission,
			 and all academic research performed at the Commission using market data..
				(b)Reports to the Congress
					(1)ContentThe Commission shall submit to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate 2 reports
			 on the progress made in implementing the internal risk controls provided
			 for in section 2(a)(12)(C) of the Commodity Exchange Act.
					(2)TimingThe Commission shall submit the 1st report required by paragraph (1) within 60 days after the date
			 of the enactment of this Act, and the 2nd such report within 120 days
			 after such date of enactment.
					209.Subpoena duration and renewalSection 6(c)(5) of the Commodity Exchange Act (7 U.S.C. 9(5)) is amended—
				(1)by striking (5) Subpoena.—For and inserting the following:
					
						(5)Subpoena
							(A)In generalFor; and
				(2)by adding after and below the end the following:
					
						(B)Content of orderAn order of the Commission authorizing the issuance of a subpoena in an investigation shall state
			 in good faith—
							(i)the legitimate purpose of the investigation; and
							(ii)the information sought by any subpoena order that will be reasonably relevant to that purpose.
							(C)Duration and renewalAn order issued under this paragraph shall not be for an indefinite duration and may be renewed
			 only by Commission action..
				210.Implementation plan for Commission rulemakingsSection 2(a)(12) of the Commodity Exchange Act (7 U.S.C. 2(a)(12)), as amended by sections 206 and
			 208(a) of this Act, is amended by adding at the end the following:
				
					(D)Requirement to publish implementation plan for Commission rulesThe Commission shall direct its staff to develop and publish in any proposed rule a plan for—
						(i)when and for how long the proposed rule will be subject to public comment; and
						(ii)by when compliance with the final rule will be required..
			211.Applicability of notice and comment requirements of the Administrative Procedure Act to guidance
			 voted on by the CommissionSection 2(a)(12) of the Commodity Exchange Act (7 U.S.C. 2(a)(12)), as amended by sections 206,
			 208(a), and 210 of this Act, is amended by adding at the end the
			 following:
				
					(E)Applicability of notice and comment rules to guidance voted on by the CommissionThe notice and comment requirements of chapter 5 of title 5, United States Code, shall also apply
			 with respect to any guidance issued by the Commission..
			212.Judicial review of Commission rulesThe Commodity Exchange Act (7 U.S.C. 1 et seq.) is amended by adding at the end the following:
				
					24.Judicial review of commission rules
						(a)A person adversely affected by a rule of the Commission promulgated under this Act may obtain
			 review of the rule in the United States Court of Appeals for the District
			 of Columbia Circuit or the United States Court of Appeals for the circuit
			 where the party resides or has the principal place of business, by filing
			 in the court, within 60 days after publication in the Federal Register of
			 the entry of the rule, a written petition requesting that the rule be set
			 aside.
						(b)A copy of the petition shall be transmitted forthwith by the clerk of the court to an officer
			 designated by the Commission for that purpose. Thereupon the Commission
			 shall file in the court the record on which the rule complained of is
			 entered, as provided in section 2112 of title 28, United States Code, and
			 the Federal Rules of Appellate Procedure.
						(c)On the filing of the petition, the court has jurisdiction, which becomes exclusive on the filing of
			 the record, to affirm and enforce or to set aside the rule.
						(d)The court shall affirm and enforce the rule unless the Commission's action in promulgating the rule
			 is found to be arbitrary, capricious, an abuse of discretion, or otherwise
			 not in accordance with law; contrary to constitutional right, power,
			 privilege, or immunity; in excess of statutory jurisdiction, authority, or
			 limitations, or short of statutory right; or without observance of
			 procedure required by law..
			213.GAO study on adequacy of CFTC resources
				(a)StudyThe Comptroller General of the United States shall conduct a study of the resources of the
			 Commodity Futures Trading Commission that—
					(1)assesses whether the resources of the Commission are sufficient to enable the Commission to
			 effectively carry out the duties of the Commission; and
					(2)examines the prior expenditures of the Commission on hardware, software, and analytical processes
			 designed to protect customers in the areas of—
						(A)market surveillance and risk detection; and
						(B)market data collection, aggregation, interpretation, standardization, harmonization, normalization,
			 validation, and streamlining or other data analytic processes.
						(b)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry
			 of the Senate a report that contains the results of the study.
				214.Disclosure of required data of other registered entitiesSection 8 of the Commodity Exchange Act (7 U.S.C. 12) is amended by adding at the end the
			 following:
				
					(j)Disclosure of required data of other registered entities
						(1)Except as provided in this subsection, the Commission may not be compelled to disclose any
			 proprietary information provided to the Commission, except that nothing in
			 this subsection—
							(A)authorizes the Commission to withhold information from Congress, upon an agreement of
			 confidentiality; or
							(B)prevents the Commission from—
								(i)complying with a request for information from any other Federal department or agency, any State or
			 political subdivision thereof, or any foreign government or any
			 department, agency, or political subdivision thereof requesting the report
			 or information for purposes within the scope of its jurisdiction, upon an
			 agreement of confidentiality to protect the information in a manner
			 consistent with this paragraph and subsection (e); or
								(ii)a disclosure made pursuant to a court order in connection with an administrative or judicial
			 proceeding brought under this Act, in any receivership proceeding
			 involving a receiver appointed in a judicial proceeding brought under this
			 Act, or in any bankruptcy proceeding in which the Commission has
			 intervened or in which the Commission has the right to appear and be heard
			 under title 11 of the United States Code.
								(2)Any proprietary information of a commodity trading advisor or commodity pool operator ascertained
			 by the Commission in connection with Form CPO–PQR, Form CTA–PR, and any
			 successor forms thereto, shall be subject to the same limitations on
			 public disclosure, as any facts ascertained during an investigation, as
			 provided by subsection (a); provided, however, that the Commission shall
			 not be precluded from publishing aggregate information compiled from such
			 forms, to the extent such aggregate information does not identify any
			 individual person or firm, or such person’s proprietary information.
						(3)For purposes of section 552 of title 5, United States Code, this subsection, and the information
			 contemplated herein, shall be considered a statute described in subsection
			 (b)(3)(B) of such section 552.
						(4)For purposes of the definition of proprietary information in paragraph (5), the records and reports
			 of any client account or commodity pool to which a commodity trading
			 advisor or commodity pool operator registered under this title provides
			 services that are filed with the Commission on Form CPO–PQR, CTA–PR, and
			 any successor forms thereto, shall be deemed to be the records and reports
			 of the commodity trading advisor or commodity pool operator, respectively.
						(5)For purposes of this section, proprietary information of a commodity trading advisor or commodity
			 pool operator includes sensitive, non-public information regarding—
							(A)the commodity trading advisor, commodity pool operator or the trading strategies of the commodity
			 trading advisor or commodity pool operator;
							(B)analytical or research methodologies of a commodity trading advisor or commodity pool operator;
							(C)trading data of a commodity trading advisor or commodity pool operator; and
							(D)computer hardware or software containing intellectual property of a commodity trading advisor or
			 commodity pool operator;.
			215.GAO study on Commission leases
				(a)The Comptroller General of the United States shall, in consultation with the Commodity Futures
			 Trading Commission Inspector General, conduct a study and publish a report
			 regarding achieving efficiencies in leasing and rental costs at the
			 Commodity Futures Trading Commission.
				(b)The report shall be published within 90 days after the date of the enactment of this Act regarding
			 achieving efficiencies in leasing and rental costs of buildings occupied
			 by the Commodity Futures Trading Commission, and shall include
			 recommendations to the Chairman of the Commodity Futures Trading
			 Commission and the congressional committees of jurisdiction regarding the
			 following:
					(1)Average occupancy rates and leasing costs of buildings across the Federal Government compared to
			 those currently in effect with respect to buildings and locations occupied
			 by the Commodity Futures Trading Commission.
					(2)Changes to leasing authority that could achieve efficiencies, including the revocation of
			 independent leasing authority and transfer of authority to the
			 Administrator of General Services.
					(3)The recommendations and responses contained in the report by the Commodity Futures Trading
			 Commission Inspector General, dated June 4, 2014.
					(4)Other related recommendations that would achieve efficiencies in leasing and rental costs of
			 buildings currently occupied by the Commodity Futures Trading Commission.
					(5)Is the Commodity Futures Trading Commission violating any laws, including the Anti-Deficiency Act,
			 by entering into these leases, particularly those with more than 5-year
			 terms, and if so, how they can avoid violating Federal law in the future.
					(c)The Chairman of the Commodity Futures Trading Commission shall report to the congressional
			 committees of jurisdiction within 60 days after receipt of the report as
			 to whether the Chairman accepts or rejects each of the recommendations of
			 the Comptroller General, and an explanation for each decision.
				IIIEnd-user relief
			301.Short titleThis title may be cited as the End-User Relief and Market Certainty Act.
			AEnd-User exemption from margin requirements
				311.End-user margin requirements
					(a)Commodity Exchange Act amendmentSection 4s(e) of the Commodity Exchange Act (7 U.S.C. 6s(e)) is amended by adding at the end the
			 following new paragraph:
						
							(4)Applicability with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii) and (2)(B)(ii), including the initial and variation
			 margin requirements imposed by rules adopted pursuant to paragraphs
			 (2)(A)(ii) and (2)(B)(ii), shall not apply to a swap in which a
			 counterparty qualifies for an exception under section 2(h)(7)(A), or an
			 exemption issued under section 4(c)(1) from the requirements of section
			 2(h)(1)(A) for cooperative entities as defined in such exemption, or
			 satisfies the criteria in section 2(h)(7)(D)..
					(b)Securities Exchange Act of 1934 amendmentSection 15F(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(e)) is amended by adding at
			 the end the following new paragraph:
						
							(4)Applicability with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii) and (2)(B)(ii) shall not apply to a security-based swap
			 in which a counterparty qualifies for an exception under section 3C(g)(1)
			 or satisfies the criteria in section 3C(g)(4)..
					312.ImplementationThe amendment made to the Commodity Exchange Act by this subtitle shall be implemented—
					(1)without regard to—
						(A)chapter 35 of title 44, United States Code; and
						(B)the notice and comment provisions of section 553 of title 5, United States Code;
						(2)through the promulgation of an interim final rule, pursuant to which public comment will be sought
			 before a final rule is issued; and
					(3)such that paragraph (1) shall apply solely to changes to rules and regulations, or proposed rules
			 and regulations, that are limited to and directly a consequence of the
			 amendment.
					BInter-Affiliate swaps
				321.Treatment of affiliate transactions
					(a)In general
						(1)Commodity Exchange Act amendmentSection 2(h)(7)(D)(i) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(D)(i)) is amended to read as
			 follows:
							
								(i)In generalAn affiliate of a person that qualifies for an exception under subparagraph (A) (including
			 affiliate entities predominantly engaged in providing financing for the
			 purchase of the merchandise or manufactured goods of the person) may
			 qualify for the exception only if the affiliate enters into the swap to
			 hedge or mitigate the commercial risk of the person or other affiliate of
			 the person that is not a financial entity, provided that if the transfer
			 of commercial risk is addressed by entering into a swap with a swap dealer
			 or major swap participant, an appropriate credit support measure or other
			 mechanism is utilized..
						(2)Securities Exchange Act of 1934 amendmentSection 3C(g)(4)(A) of the Securities Exchange Act of 1934 (15 U.S.C. 78c–3(g)(4)(A)) is amended to
			 read as follows:
							
								(A)In generalAn affiliate of a person that qualifies for an exception under paragraph (1) (including affiliate
			 entities predominantly engaged in providing financing for the purchase of
			 the merchandise or manufactured goods of the person) may qualify for the
			 exception only if the affiliate enters into the security-based swap to
			 hedge or mitigate the commercial risk of the person or other affiliate of
			 the person that is not a financial entity, provided that if the transfer
			 of commercial risk is addressed by entering into a security-based swap
			 with a security-based swap dealer or major security-based swap
			 participant, an appropriate credit support measure or other mechanism is
			 utilized..
						(b)Applicability of credit support measure requirementNotwithstanding section 371 of this Act, the requirements in section 2(h)(7)(D)(i) of the Commodity
			 Exchange Act and section 3C(g)(4)(A) of the Securities Exchange Act of
			 1934, as amended by subsection (a), requiring that a credit support
			 measure or other mechanism be utilized if the transfer of commercial risk
			 referred to in such sections is addressed by entering into a swap with a
			 swap dealer or major swap participant or a security-based swap with a
			 security-based swap dealer or major security-based swap participant, as
			 appropriate, shall not apply with respect to swaps or security-based
			 swaps, as appropriate, entered into before the date of the enactment of
			 this Act.
					CIndemnification requirements related to swap data repositories
				331.Indemnification requirements
					(a)Derivatives clearing organizationsSection 5b(k)(5) of the Commodity Exchange Act (7 U.S.C. 7a–1(k)(5)) is amended to read as follows:
						
							(5)Confidentiality agreementBefore the Commission may share information with any entity described in paragraph (4), the
			 Commission shall receive a written agreement from each entity stating that
			 the entity shall abide by the confidentiality requirements described in
			 section 8 relating to the information on swap transactions that is
			 provided..
					(b)Swap data repositoriesSection 21(d) of such Act (7 U.S.C. 24a(d)) is amended to read as follows:
						
							(d)Confidentiality agreementBefore the swap data repository may share information with any entity described in subsection
			 (c)(7), the swap data repository shall receive a written agreement from
			 each entity stating that the entity shall abide by the confidentiality
			 requirements described in section 8 relating to the information on swap
			 transactions that is provided..
					(c)Security-Based swap data repositoriesSection 13(n)(5)(H) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(n)(5)(H)) is amended to
			 read as follows:
						
							(H)Confidentiality agreementBefore the security-based swap data repository may share information with any entity described in
			 subparagraph (G), the security-based swap data repository shall receive a
			 written agreement from each entity stating that the entity shall abide by
			 the confidentiality requirements described in section 24 relating to the
			 information on security-based swap transactions that is provided..
					DRelief for municipal utilities
				341.Transactions with utility special entitiesSection 1a(49) of the Commodity Exchange Act (7 U.S.C. 1a(49)) is amended by adding at the end the
			 following:
					
						(E)Certain transactions with a utility special entity
							(i)Transactions in utility operations-related swaps shall be reported pursuant to section 4r.
							(ii)In making a determination to exempt pursuant to subparagraph (D), the Commission shall treat a
			 utility operations-related swap entered into with a utility special
			 entity, as defined in section 4s(h)(2)(D), as if it were entered into with
			 an entity that is not a special entity, as defined in section 4s(h)(2)(C)..
				342.Utility special entity definedSection 4s(h)(2) of the Commodity Exchange Act (7 U.S.C. 6s(h)(2)) is amended by adding at the end
			 the following:
					
						(D)Utility special entityFor purposes of this Act, the term utility special entity means a special entity, or any instrumentality, department, or corporation of or established by a
			 State or political subdivision of a State, that—
							(i)owns or operates an electric or natural gas facility or an electric or natural gas operation;
							(ii)supplies natural gas and or electric energy to another utility special entity;
							(iii)has public service obligations under Federal, State, or local law or regulation to deliver electric
			 energy or natural gas service to customers; or
							(iv)is a Federal power marketing agency, as defined in section 3 of the Federal Power Act..
				343.Utility operations-Related swap
					(a)Swap further definedSection 1a(47)(A)(iii) of the Commodity Exchange Act (7 U.S.C. 1a(47)(A)(iii)) is amended—
						(1)by striking and at the end of subclause (XXI);
						(2)by adding and at the end of subclause (XXII); and
						(3)by adding at the end the following:
							
								(XXIII)a utility operations-related swap;.
						(b)Utility operations-Related swap definedSection 1a of such Act (7 U.S.C. 1a) is amended by adding at the end the following:
						
							(52)Utility operations-related swapThe term utility operations-related swap means a swap that—
								(A)is entered into to hedge or mitigate a commercial risk;
								(B)is not a contract, agreement, or transaction based on, derived on, or referencing—
									(i)an interest rate, credit, equity, or currency asset class; or
									(ii)a metal, agricultural commodity, or crude oil or gasoline commodity of any grade, except as used as
			 fuel for electric energy generation; and
									(C)is associated with—
									(i)the generation, production, purchase, or sale of natural gas or electric energy, the supply of
			 natural gas or electric energy to a utility, or the delivery of natural
			 gas or electric energy service to utility customers;
									(ii)all fuel supply for the facilities or operations of a utility;
									(iii)compliance with an electric system reliability obligation;
									(iv)compliance with an energy, energy efficiency, conservation, or renewable energy or environmental
			 statute, regulation, or government order applicable to a utility; or
									(v)any other electric energy or natural gas swap to which a utility is a party..
					EEnd-User regulatory relief
				351.End-users not treated as financial entities
					(a)In generalSection 2(h)(7)(C)(iii) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)(iii)) is amended to read
			 as follows:
						
							(iii)LimitationSuch definition shall not include an entity—
								(I)whose primary business is providing financing, and who uses derivatives for the purpose of hedging
			 underlying commercial risks related to interest rate and foreign currency
			 exposures, 90 percent or more of which arise from financing that
			 facilitates the purchase or lease of products, 90 percent or more of which
			 are manufactured by the parent company or another subsidiary of the parent
			 company; or
								(II)who is not supervised by a prudential regulator, and is not described in any of subclauses (I)
			 through (VII) of clause (i), and—
									(aa)is a commercial market participant and is considered a financial entity under clause (i)(VIII)
			 because the entity predominantly engages in physical delivery contracts;
			 or
									(bb)enters into swaps, contracts for future delivery, and other derivatives on behalf of, or to hedge
			 or mitigate the commercial risk of, whether directly or in the aggregate,
			 affiliates that are not so supervised or described..
					(b)Commercial market participant defined
						(1)In generalSection 1a of such Act (7 U.S.C. 1a), as amended by section 343(b) of this Act, is amended by
			 redesignating paragraphs (8) through (52) as paragraphs (9) through (53),
			 respectively, and by inserting after paragraph (6) the following:
							
								(7)Commercial market participantThe term commercial market participant means any producer, processor, merchant, or commercial user of an exempt or agricultural
			 commodity, or the products or byproducts of such a commodity..
						(2)Conforming amendments
							(A)Section 1a of such Act (7 U.S.C. 1a) is amended—
								(i)in subparagraph (A) of paragraph (18) (as so redesignated by paragraph (1) of this subsection), in
			 the matter preceding clause (i), by striking (18)(A) and inserting (19)(A); and
								(ii)in subparagraph (A)(vii) of paragraph (19) (as so redesignated by paragraph (1) of this
			 subsection), in the matter following subclause (III), by striking (17)(A) and inserting (18)(A).
								(B)Section 4(c)(1)(A)(i)(I) of such Act (7 U.S.C. 6(c)(1)(A)(i)(I)) is amended by striking (7), paragraph (18)(A)(vii)(III), paragraphs (23), (24), (31), (32), (38), (39), (41), (42), (46),
			 (47), (48), and (49) and inserting (8), paragraph (19)(A)(vii)(III), paragraphs (24), (25), (32), (33), (39), (40), (42), (43), (47),
			 (48), (49), and (50).
							(C)Section 4q(a)(1) of such Act (7 U.S.C. 6o–1(a)(1)) is amended by striking 1a(9) and inserting 1a(10).
							(D)Section 4s(f)(1)(D) of such Act (7 U.S.C. 6s(f)(1)(D)) is amended by striking 1a(47)(A)(v) and inserting 1a(48)(A)(v).
							(E)Section 4s(h)(5)(A)(i) of such Act (7 U.S.C. 6s(h)(5)(A)(i)) is amended by striking 1a(18) and inserting 1a(19).
							(F)Section 4t(b)(1)(C) of such Act (7 U.S.C. 6t(b)(1)(C)) is amended by striking 1a(47)(A)(v) and inserting 1a(48)(A)(v).
							(G)Section 5(d)(23) of such Act (7 U.S.C. 7(d)(23)) is amended by striking 1a(47)(A)(v) and inserting 1a(48)(A)(v).
							(H)Section 5(e)(1) of such Act (7 U.S.C. 7(e)(1)) is amended by striking 1a(9) and inserting 1a(10).
							(I)Section 5b(k)(3)(A) of such Act (7 U.S.C. 7a–1(k)(3)(A)) is amended by striking 1a(47)(A)(v) and inserting 1a(48)(A)(v).
							(J)Section 5c(c)(4)(B) of such Act (7 U.S.C. 7a–2(c)(4)(B)) is amended by striking 1a(10) and inserting 1a(11).
							(K)Section 5h(f)(10)(A)(iii) of such Act (7 U.S.C. 7b–3(f)(10)(A)(iii)) is amended by striking 1a(47)(A)(v) and inserting 1a(48)(A)(v).
							(L)Section 21(f)(4)(C) of such Act (7 U.S.C. 24a(f)(4)(C)) is amended by striking 1a(48) and inserting 1a(49).
							352.Reporting of illiquid swaps so as to not disadvantage certain non-financial end-usersSection 2(a)(13) of the Commodity Exchange Act (7 U.S.C. 2(a)(13)) is amended—
					(1)in subparagraph (C), by striking The Commission and inserting Except as provided in subparagraph (D), the Commission; and
					(2)by redesignating subparagraphs (D) through (G) as subparagraphs (E) through (H), respectively, and
			 inserting after subparagraph (C) the following:
						
							(D)Requirements for swap transactions in illiquid marketsNotwithstanding subparagraph (C):
								(i)The Commission shall provide by rule for the public reporting of swap transactions, including price
			 and volume data, in illiquid markets that are not cleared and entered into
			 by a non-financial entity that is hedging or mitigating commercial risk in
			 accordance with subsection (h)(7)(A).
								(ii)The Commission shall ensure that the swap transaction information referred to in clause (i) of this
			 subparagraph is available to the public no sooner than 30 days after the
			 swap transaction has been executed or at such later date as the Commission
			 determines appropriate to protect the identity of participants and
			 positions in illiquid markets and to prevent the elimination or reduction
			 of market liquidity.
								(iii)In this subparagraph, the term illiquid markets means any market in which the volume and frequency of trading in swaps is at such a level as to
			 allow identification of individual market participants..
					353.Relief for grain elevator operators, farmers, agricultural counterparties, and commercial market
			 participantsThe Commodity Exchange Act (7 U.S.C. 1 et seq.) is amended by inserting after section 4t the
			 following:
					
						4u.Recordkeeping requirements applicable to non-registered members of certain registered entitiesExcept as provided in section 4(a)(3), a member of a designated contract market or a swap execution
			 facility that is not registered with the Commission and not required to be
			 registered with the Commission in any capacity shall satisfy the
			 recordkeeping requirements of this Act and any recordkeeping rule, order,
			 or regulation under this Act by maintaining a written record of each
			 transaction in a contract for future delivery, option on a future, swap,
			 swaption, trade option, or related cash or forward transaction. The
			 written record shall be sufficient if it includes the final agreement
			 between the parties and the material economic terms of the transaction and
			 is identifiable and searchable by transaction..
				354.Relief for end-users who use physical contracts with volumetric optionalitySection 1a(47)(B)(ii) of the Commodity Exchange Act (7 U.S.C. 1a(47)(B)(ii)) is amended to read as
			 follows:
					
						(ii)any purchase or sale of a nonfinancial commodity or security for deferred shipment or delivery, so
			 long as the transaction is intended to be physically settled, including
			 any stand-alone or embedded option—
							(I)for which exercise results in a physical delivery obligation;
							(II)that cannot be severed or marketed separately from the overall transaction for the purpose of
			 financial settlement; and
							(III)for which both parties are commercial market participants;.
				355.Commission vote required before automatic change of swap dealer de minimis levelSection 1a(49)(D) of the Commodity Exchange Act (7 U.S.C. 1a(49)(D)) is amended—
					(1)by striking all that precedes shall exempt and inserting the following:
						
							(D)De minimis exception
								(i)In generalThe Commission; and
					(2)by adding after and below the end the following new clause:
						
							(ii)Special ruleThe de minimis quantity of swap dealing as described in clause (i) that is currently set at a
			 quantity of $8,000,000,000 shall only be amended or reduced through a new
			 affirmative action of the Commission undertaken by rule or regulation..
					356.Capital requirements for non-bank swap dealers
					(a)Commodity Exchange ActSection 4s(e) of the Commodity Exchange Act (7 U.S.C. 6s(e)) is amended—
						(1)in paragraph (2)(B), by striking shall and inserting the following: and the Securities and Exchange Commission, in consultation with the prudential regulators, shall
			 jointly; and
						(2)in paragraph (3)(D)—
							(A)in clause (ii), by striking shall, to the maximum extent practicable, and inserting shall; and
							(B)by adding at the end the following:
								
									(iii)Financial modelsTo the extent that swap dealers and major swap participants that are banks are permitted to use
			 financial models approved by the prudential regulators or the Securities
			 and Exchange Commission to calculate minimum capital requirements and
			 minimum initial and variation margin requirements, including the use of
			 non-cash collateral, the Commission shall, in consultation with the
			 prudential regulators and the Securities and Exchange Commission, permit
			 the use of comparable financial models by swap dealers and major swap
			 participants that are not banks..
							(b)Securities Exchange Act of 1934Section 15F(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(e)) is amended—
						(1)in paragraph (2)(B), by striking shall and inserting the following: and the Commodity Futures Trading Commission, in consultation with the prudential regulators, shall
			 jointly; and
						(2)in paragraph (3)(D)—
							(A)in clause (ii), by striking shall, to the maximum extent practicable, and inserting shall; and
							(B)by adding at the end the following:
								
									(iii)Financial modelsTo the extent that security-based swap dealers and major security-based swap participants that are
			 banks are permitted to use financial models approved by the prudential
			 regulators or the Commodity Futures Trading Commission to calculate
			 minimum capital requirements and minimum initial and variation margin
			 requirements, including the use of non-cash collateral, the Commission
			 shall, in consultation with the Commodity Futures Trading Commission,
			 permit the use of comparable financial models by security-based swap
			 dealers and major security-based swap participants that are not banks..
							357.Harmonization with the Jumpstart Our Business Startups ActWithin 90 days after the date of the enactment of this Act, the Commodity Futures Trading
			 Commission shall—
					(1)revise section 4.7(b) of title 17, Code of Federal Regulations, in the matter preceding paragraph
			 (1), to read as follows:
						
							(b)Relief available to commodity pool operators. Upon filing the notice required by paragraph (d) of
			 this section, and subject to compliance with the conditions specified in
			 paragraph (d) of this section, any registered commodity pool operator who
			 sells participations in a pool solely to qualified eligible persons in an
			 offering which qualifies for exemption from the registration requirements
			 of the Securities Act pursuant to section 4(2) of that Act or pursuant to
			 Regulation S, 17 CFR 230.901 et seq., and any bank registered as a
			 commodity pool operator in connection with a pool that is a collective
			 trust fund whose securities are exempt from registration under the
			 Securities Act pursuant to section 3(a)(2) of that Act and are sold solely
			 to qualified eligible persons, may claim any or all of the following
			 relief with respect to such pool:; and
					(2)revise section 4.13(a)(3)(i) of such title to read as follows:
						
							(i)Interests in the pool are exempt from registration under the Securities Act of 1933, and such
			 interests are offered and sold pursuant to section 4 of the Securities Act
			 of 1933 and the regulations thereunder;.
					358.Bona fide hedge defined to protect end-user risk management needsSection 4a(c) of the Commodity Exchange Act (7 U.S.C. 6a(c)) is amended—
					(1)in paragraph (1)—
						(A)by striking may and inserting shall; and
						(B)by striking future for which and inserting future, to be determined by the Commission, for which either an appropriate swap is available or;
						(2)in paragraph (2)—
						(A)in the matter preceding subparagraph (A), by striking subsection (a)(2) and all that follows through position as and inserting paragraphs (2) and (5) of subsection (a) for swaps, contracts of sale for future delivery, or
			 options on the contracts or commodities, a bona fide hedging transaction
			 or position is; and
						(B)in subparagraph (A)(ii), by striking of risks and inserting or management of current or anticipated risks; and
						(3)by adding at the end the following:
						
							(3)The Commission may further define, by rule or regulation, what constitutes a bona fide hedging
			 transaction, provided that the rule or regulation is consistent with the
			 requirements of subparagraphs (A) and (B) of paragraph (2)..
					359.Cross-border regulation of derivatives transactions
					(a)Joint rulemaking required
						(1)In generalNot later than 270 days after the date of enactment of this Act, the Securities and Exchange
			 Commission and the Commodity Futures Trading Commission shall jointly
			 issue rules setting forth the application of United States swaps
			 requirements of the Securities Exchange Act of 1934 and the Commodity
			 Exchange Act relating to cross-border swaps and security-based swaps
			 transactions involving U.S. persons or non-U.S. persons.
						(2)ConstructionThe rules required under paragraph (1) shall be identical, notwithstanding any difference in the
			 authorities granted the Commissions in section 30(c) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78dd(c)) and section 2(i) of the Commodity
			 Exchange Act (7 U.S.C. 2(i)), respectively, except to the extent necessary
			 to accommodate differences in other underlying statutory requirements
			 under such Acts, and the rules thereunder.
						(b)ConsiderationsThe Commissions shall jointly issue rules that address—
						(1)the nature of the connections to the United States that require a non-U.S. person to register as a
			 swap dealer, major swap participant, security-based swap dealer, or major
			 security-based swap participant under each Commission’s respective Acts
			 and the regulations issued under such Acts;
						(2)which of the United States swaps requirements shall apply to the swap and security-based swap
			 activities of non-U.S. persons, U.S. persons, and their branches,
			 agencies, subsidiaries, and affiliates outside of the United States and
			 the extent to which such requirements shall apply; and
						(3)the circumstances under which a non-U.S. person in compliance with the regulatory requirements of a
			 foreign jurisdiction shall be exempt from United States swaps
			 requirements.
						(c)Rule in accordance with APA requiredNo guidance, memorandum of understanding, or any such other agreement may satisfy the requirement
			 to issue a joint rule from the Commissions in accordance with section 553
			 of title 5, United States Code.
					(d)General application to countries or administrative regions having nine largest markets
						(1)General applicationIn issuing rules under this section, the Commissions shall provide that a non-U.S. person in
			 compliance with the swaps regulatory requirements of a country or
			 administrative region that has one of the nine largest combined swap and
			 security-based swap markets by notional amount in the calendar year
			 preceding issuance of such rules, or other foreign jurisdiction as jointly
			 determined by the Commissions, shall be exempt from United States swaps
			 requirements in accordance with the schedule set forth in paragraph (2),
			 unless the Commissions jointly determine that the regulatory requirements
			 of such country or administrative region or other foreign jurisdiction are
			 not broadly equivalent to United States swaps requirements.
						(2)Effective date scheduleThe exemption described in paragraph (1) and set forth under the rules required by this section
			 shall apply to persons or transactions relating to or involving—
							(A)countries or administrative regions described in such paragraph, or any other foreign jurisdiction
			 as jointly determined by the Commissions, accounting for the five largest
			 combined swap and security-based swap markets by notional amount in the
			 calendar year preceding issuance of such rules, on the date on which final
			 rules are issued under this section; and
							(B)the remaining countries or administrative regions described in such paragraph, and any other
			 foreign jurisdiction as jointly determined by the Commissions, 1 year
			 after the date on which such rules are issued.
							(3)CriteriaIn such rules, the Commissions shall jointly establish criteria for determining that one or more
			 categories of regulatory requirements of a country or administrative
			 region described in paragraph (1) or other foreign jurisdiction is not
			 broadly equivalent to United States swaps requirements and shall jointly
			 determine the appropriate application of certain United States swap
			 requirements to persons or transactions relating to or involving such
			 country or administrative region or other foreign jurisdiction. Such
			 criteria shall include the scope and objectives of the regulatory
			 requirements of a country or administrative region described in paragraph
			 (1) or other foreign jurisdiction as well as the effectiveness of the
			 supervisory compliance program administered, and the enforcement authority
			 exercised, by such country or administrative region or other foreign
			 jurisdiction, and such other factors as the Commissions, by rule, jointly
			 determine to be necessary or appropriate in the public interest.
						(4)Required assessmentBeginning on the date on which final rules are issued under this section, the Commissions shall
			 begin to jointly assess the regulatory requirements of countries or
			 administrative regions described in paragraph (1), as the Commissions
			 jointly determine appropriate, in accordance with the criteria established
			 pursuant to this subsection, to determine if one or more categories of
			 regulatory requirements of such a country or administrative region or
			 other foreign jurisdiction is not broadly equivalent to United States
			 swaps requirements.
						(e)Report to CongressIf the Commissions make the joint determination described in subsection (d)(1) that the regulatory
			 requirements of a country or administrative region described in such
			 subsection or other foreign jurisdiction are not broadly equivalent to
			 United States swaps requirements, the Commissions shall articulate the
			 basis for such a determination in a written report transmitted to the
			 Committee on Financial Services and the Committee on Agriculture of the
			 House of Representatives and the Committee on Banking, Housing, and Urban
			 Affairs and the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate within 30 days of the determination. The determination shall not be
			 effective until the transmission of such report.
					(f)DefinitionsAs used in this Act and for purposes of the rules issued pursuant to this Act, the following
			 definitions apply:
						(1)The term U.S. person—
							(A)means—
								(i)any natural person resident in the United States;
								(ii)any partnership, corporation, trust, or other legal person organized or incorporated under the laws
			 of the United States or having its principal place of business in the
			 United States;
								(iii)any account (whether discretionary or non-discretionary) of a U.S. person; and
								(iv)any other person as the Commissions may further jointly define to more effectively carry out the
			 purposes of this Act; and
								(B)does not include the International Monetary Fund, the International Bank for Reconstruction and
			 Development, the Inter-American Development Bank, the Asian Development
			 Bank, the African Development Bank, the United Nations, their agencies and
			 pension plans, and any other similar international organizations and their
			 agencies and pension plans.
							 (2)The term United States swaps requirements means the provisions relating to swaps and security-based swaps contained in the Commodity
			 Exchange Act (7 U.S.C. 1a et seq.) and the Securities Exchange Act of 1934
			 (15 U.S.C. 78a et seq.) that were added by title VII of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act (15 U.S.C. 8301 et seq.)
			 and any rules or regulations prescribed by the Securities and Exchange
			 Commission and the Commodity Futures Trading Commission pursuant to such
			 provisions.
						(g)Conforming amendments
						(1)Securities Exchange Act of 1934Section 36(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78mm(c)) is amended by inserting or except as necessary to effectuate the purposes of the Customer Protection and End-User Relief
			 Act, after to grant exemptions,.
						(2)Commodity Exchange ActSection 4(c)(1)(A) of the Commodity Exchange Act (7 U.S.C. 6(c)(1)(A)) is amended by inserting or except as necessary to effectuate the purposes of the Customer Protection and End-User Relief
			 Act, after to grant exemptions,.
						360.Report on foreign boards of tradeWithin 1 year after the date of the enactment of this Act, the Commodity Futures Trading Commission
			 shall prepare and submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry
			 of the Senate a written report reviewing the standards and rules of
			 foreign boards of trade related to the physical delivery of base metals,
			 including warehousing facilities, as compared to the standards and rules
			 for domestic designated contract markets and related warehouses for base
			 metals.
				361.Treatment of certain funds
					(a)Amendment to the definition of commodity pool operatorSection 1a(11) of the Commodity Exchange Act (7 U.S.C. 1a(11)) is amended by adding at the end the
			 following:
						
							(C)
								(i)The term commodity pool operator does not include a person who serves as an investment adviser to an investment company registered
			 pursuant to section 8 of the Investment Company Act of 1940 or a
			 subsidiary of such a company, if the investment company or subsidiary
			 invests, reinvests, owns, holds, or trades in commodity interests limited
			 to only financial commodity interests.
								(ii)For purposes of this subparagraph only, the term financial commodity interest means a futures contract, an option on a futures contract, or a swap, involving a commodity that
			 is not an exempt commodity or an agricultural commodity, including any
			 index of financial commodity interests, whether cash settled or involving
			 physical delivery.
								(iii)For purposes of this subparagraph only, the term commodity does not include a security issued by a real estate investment trust, business development
			 company, or issuer of asset-backed securities, including any index of such
			 securities..
					(b)Amendment to the definition of commodity trading advisorSection 1a(12) of such Act (7 U.S.C. 1a(12)) is amended by adding at the end the following:
						
							(E)The term commodity trading advisor does not include a person who serves as an investment adviser to an investment company registered
			 pursuant to section 8 of the Investment Company Act of 1940 or a
			 subsidiary of such a company, if the commodity trading advice relates only
			 to a financial commodity interest, as defined in paragraph (11)(C)(ii) of
			 this section. For purposes of this subparagraph only, the term commodity does not include a security issued by a real estate investment trust, business development
			 company, or issuer of asset-backed securities, including any index of such
			 securities..
					FEffective date
				371.Effective dateExcept as otherwise provided in this title, the amendments made by this title shall take effect as
			 if enacted on July 21, 2010.
				
	Passed the House of Representatives June 24, 2014.Karen L. Haas,Clerk
